Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (US10492550) in view of Iafrate et al. (WO1997007899) and further in view of Majoros et al. (USPGPub 2012/0137411).
Regarding claims 11, 12 and 15, Blakely teaches forming an adhesive coating on a patterned textile material by tensioning (col. 5, lines 37-48) the material on a roto-gravure coating press (Fig. 4B for example).  Blakely fails to teach the direction in which the tension takes place.  However, Blakely fails to teach that the tension takes place in multiple directions.  Blakely simply states that the textile is “under tension”. However, given a limited number of possibilities (i.e., combinations of x, y and z directions for tensioning) it is the positon of the examiner that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to tension the fabric in any combination of directions wherein all would provide predictable outcomes and would be reasonably expected to function.  Further it should be noted that Iafrate art as cited above is cited within the Blakely art (col. 5, line 47).  In the Iafrate art, which is described by Blakely as an “exemplary” example of 
Regarding claim 14, the teachings of Blakely are as shown above.   Blakely fails to explicitly state the level of tensioning in the textile article.  However, one of ordinary skill in the art would readily recognize that based on the materials used by Blakely (cotton or wool), there would be reasonable limits to the amount of stretch that the material would have without experiencing permanent damage while at the same time applying at least a level of tension that require stretching the material to at least greater than 100% of its resting length in order to have any stretch at all.  Therefore in the absence of criticality of the specific stretch range of the current claims, one of ordinary skill in the art at the time of filing would have considered it obvious to optimize the amount of stretch provided to the material of Blakely in order to both provide at least some stretch as desired by Blakely without permanently damaging the material.

Regarding claim 17, it is inherent that at some time the tension would be released from the textile material given the setup of Blakely.
Regarding claim 18, the teachings of Blakely are as shown above. Blakely fails to teach the use of steam as relates to the textile material.  However, the examiner is taking Official Notice to inform the applicant that steam is well known to remove wrinkles from textiles such as those use by Blakely including for example cotton.  Therefore in the absence of a new and unexpected result arising from the specific timing of the steam application of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply steam treatment to a textile fabric during any phase of manufacture in which wrinkles could occur as a use of a known method to improve similar products in the same way or as the applicant of a known technique to a known method ready for improvement to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 19, Blakely further teaches that manufacture of shirts (abstract).

Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717